AMERICAN ELECTRIC POWER SYSTEM
STOCK OWNERSHIP REQUIREMENT PLAN


(As Amended and Restated Effective January 1, 2010)






ARTICLE I


PURPOSE AND EFFECTIVE DATE


1.1  The Human Resources Committee (“HRC”) of the Board of Directors of American
Electric Power Company, Inc. believes that it is critical to AEP’s long-term
success to effectively align the long-term financial interests of senior
executives with those of AEP’s shareholders and that an effective alignment is
best accomplished by substantial, long-term stock ownership.  The American
Electric Power System Stock Ownership Requirement Plan (the “Plan”) was
established by American Electric Power Service Corporation (the “Company”) and
such subsidiaries of the Parent Corporation that have Eligible Employees to
facilitate the achievement and maintenance of Minimum Stock Ownership
Requirements assigned to Eligible Employees.


1.2  Except as otherwise specified herein, the effective date of this Amended
and Restated American Electric Power System Stock Ownership Requirement Plan is
January 1, 2010. This document amends and restates the Plan as most recently
amended and restated by a document that was executed on December 31, 2008, to
fix the Determination Date (as defined in Section 5.3) with respect to Annual
Incentive Compensation for periods that begin on or after January 1, 2010.




ARTICLE II


DEFINITIONS


2.1  “Account” means the separate memo account established and maintained by the
Committee (or the recordkeeper employed by the Company) to record the number of
Shares and Share Equivalents that have been designated in accordance with the
terms of this Plan to satisfy all Minimum Stock Ownership Requirements assigned
to a Participant.


2.2  “AEP” means the Parent Corporation and its direct and indirect
subsidiaries.


2.3  “Annual Incentive Compensation” means incentive compensation payable
pursuant to the terms of an annual incentive compensation plan approved by the
Committee for inclusion in the Plan, provided that such annual incentive
compensation shall be determined without regard to any salary or wage reductions
made pursuant to sections 125 or 402(e)(3) of the Code or participant
contributions pursuant to a pay reduction agreement under the American Electric
Power System Supplemental Retirement Savings Plan, as amended or the American
Electric Power System Incentive Compensation Deferral Plan.  Annual Incentive
Compensation will not include an employee’s base pay, non-annual bonuses (such
as but not limited to project bonuses and sign-on bonuses), severance pay, or
relocation payments.


2.4  ”Applicable Tax Payments” means the following types of taxes that AEP may
withhold and pay that are applicable to the amount then credited to the Career
Share Account:


 
(a)
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) (the “FICA Amount”);



 
(b)
Income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local and foreign tax
laws as a result of the payment of the FICA Amount; and



 
(c)
The additional income tax at source on wages attributable to pyramiding Code
Section 3401 wages and taxes;



provided, however, that the total Applicable Tax Payments may not exceed such
limits as may be applicable to comply with the requirements of Code Section
409A.


2.5  “Career Share Account” means a separate memo account that is a subset of
the Account that is maintained to identify the Career Share Units used to
satisfy a Participant’s Minimum Stock Ownership Requirements.


2.6  “Career Share Units” or “Career Shares” means the Share Equivalents tracked
in a Participant’s Career Share Account in order to determine whether and when
the Participant has satisfied his or her Minimum Stock Ownership
Requirements.  Phantom stock units that become earned and vested under the
Long-Term Incentive Plan represent an example of an award that may become Career
Shares under the terms of this Plan.  Career Shares also have been referred to
as “Phantom Stock Units” in Company communications.


2.7  “Claims Reviewer” means the person or committee designated by the Company
(or by a duly authorized person) as responsible for the review of claims for
benefits under the Plan in accordance with Section 8.1. Until changed, the
Claims Reviewer shall be the Company’s employee who is the head of the Executive
Benefits area of the Human Resources department.


2.8  “Code” means the Internal Revenue Code of 1986 as amended from time to
time.


2.9  “Committee” means the committee designated by the Company (or by a duly
authorized person) as responsible for the administration of the Plan.  Until
changed, the Committee shall consist of the employees of the Company holding the
following positions: chief executive officer of the Company; head of the Human
Resources department (currently, Vice President Human Resources); the employee
to whom the head of the Human Resources department reports (currently, Senior
Vice President – Shared Services) and the chief financial officer of the
Company.  The Committee may authorize any person or persons to act on its behalf
with full authority in regard to any of its duties and hereunder other than
those set forth in Section 9.2.


2.10  “Common Stock” means the common stock, $6.50 par value, of the Parent
Corporation.


2.11  “Company” means American Electric Power Service Corporation.
 
                2.12  “Eligible Employee” means any employee of AEP who is hired
into or promoted to a position that is eligible to be assigned a Minimum Stock
Ownership Requirement, and only so long as a Minimum Stock Ownership Requirement
applies.  At the date of execution of this document, a Minimum Stock Ownership
Requirement is assigned to those employees employed at exempt salary grade 36 or
higher.  An individual who is not directly compensated by AEP or who is not
treated by AEP as an active employee shall not be considered an Eligible
Employee.


2.13  First Date Available” or “FDA” means the last day of the month coincident
with or next following the date that is six (6) months after the date of the
Participant’s or Former Participant’s Termination.


2.14  “Incentive Compensation Deferral Plan” means the American Electric Power
System Incentive Compensation Deferral Plan, as amended from time to time.


2.15  “Long Term Incentive Plan” or “LTIP” means the American Electric Power
System Long-Term Incentive Plan, as amended from time to time, including any
successor plan or plans.  The LTIP that is in effect as of the date this Plan is
executed is entitled the “Amended and Restated American Electric Power System
Long-Term Incentive Plan – Approved by Shareholders April 26, 2005 (as amended
through December 12, 2007)”


2.16  “Market Value” means the closing price of a Share, as published in The
Wall Street Journal report of the New York Stock Exchange – Composite
Transactions on the date in question or, if the Share shall not have been traded
on such date or if the New York Stock Exchange is closed on such date, then the
first day prior thereto on which the Common Stock was so traded.


2.17  “Minimum Stock Ownership Requirement” or “MSOR” means the targeted
aggregate number of Shares and Share Equivalents specified under the terms of
this Plan as applicable to the Participant.  Participants may be assigned
multiple minimum stock ownership requirements.  Any MSOR assigned to a
Participant shall no longer be applicable to such Participant after the date of
the Participant’s Termination.


2.18  “MSOR Window Period” means the period that begins as of the date a
particular MSOR is effective with respect to an Eligible Employee (or
Participant, with regard to any increase in his or her MSOR) and ends on the
five (5) year anniversary of that date.


2.19  “Next Date Available” or “NDA” means the June 30 of the calendar year
immediately following the calendar year in which falls the Participant’s
Termination.


2.20  “Parent Corporation” means American Electric Power Company, Inc., a New
York corporation, and any successor thereto.


2.21  “Participant” is defined in Article IV.


2.22  “Performance-Based Compensation” has the meaning set forth in Section
409A(a)(4)(B)(iii) of the Code.


2.23  “Performance Shares” means performance shares or performance share units
(or other similar types of equity incentive compensation) awarded under the
American Electric Power System Performance Share Incentive Plan or the Long-Term
Incentive Plan.  Reference in this Plan to the “12/10/2003 Performance Share
Awards” shall be deemed to refer to the Performance Shares that were issued with
a grant date of December 10, 2003 and subject to a performance period from
December 10, 2003 through December 31, 2004.


2.24  “Phantom Stock Units” are also referred to as “Career Shares.”  See
definition of “Career Share Units,” above.


2.25  “Plan Year” means the twelve-month period commencing each January 1 and
ending the following December 31.


2.26  “Share” means a share of common stock of the Parent Corporation, and
includes, but is not limited to, such shares as may be purchased directly by or
for the Participant or through the American Electric Power Company, Inc.
Dividend Reinvestment and Direct Stock Purchase Plan or issued in connection
with the Participant’s performance of services for AEP, such as pursuant to the
American Electric Power System Long-Term Incentive Plan.


2.27  “Share Equivalent” is determined by reference to the amount credited to
the Participant’s Career Share Account under this Plan and to the Participant’s
AEP Stock Fund accounts maintained in connection with the American Electric
Power System Retirement Savings Plan, the American Electric Power System
Supplemental Retirement Savings Plan, and the American Electric Power System
Incentive Compensation Deferral Plan.  No certificates shall have been issued
with respect to such Share Equivalents.


(a)           To the extent that the amount credited under these arrangements
are not otherwise reported under the terms of the applicable plan as a number of
shares of Common Stock, the number of Share Equivalents attributable to such
amount shall be determined by dividing the dollar amount so credited by the
Market Value of a Share determined as of the applicable valuation date; provided
that effective beginning May 1, 2008, the number of Share Equivalents
attributable to such amount shall be determined by


 
(i)
multiplying the dollar amount credited to such AEP Stock Fund under the Plan by
the Dilution Percentage with respect to that fund as of the applicable valuation
date; then



 
(ii)
dividing the product in (i) by the Market Value of a Share determined as of the
applicable valuation date.



(b)           For purposes of this Section, the “Dilution Percentage” applicable
to a plan’s AEP Stock Fund shall be determined by


 
(i)
dividing the aggregate Market Value of the Shares held by the fund (or, with
respect to the phantom AEP Stock Fund that is maintained with respect to the
American Electric Power System Supplemental Retirement Savings Plan and the
American Electric Power System Incentive Compensation Deferral Plan, by the
actual fund to which such phantom fund is tied – currently, the AEP Stock Fund
under the American Electric Power System Retirement Savings Plan); by



 
(ii)
the value of all of the assets held in that fund (or such fund to which a
phantom fund is tied) as of the applicable valuation date.



2.28  “Termination” means termination of employment with the Company and its
subsidiaries and affiliates for any reason; provided that effective with respect
to Participants whose employment terminates on or after January 1, 2005,
determinations as to the circumstances that will be considered a Termination
(including a disability and leave of absence) shall be made in a manner
consistent with the written policies adopted by the HRC from time to time to the
extent such policies are consistent with the requirements imposed under Code
409A(a)(2)(A)(i).


2.29  “Vested” or “Earned and Vested” means, for purposes of this Plan, that the
Shares or Share Equivalents credited to the Participant have become both
objectively determinable and no longer subject to a substantial risk of
forfeiture.


2.30  “2006 Distribution Election Period” means the period or periods designated
by the Committee during which Participants (or Former Participants) are given
the opportunity to select among the distribution options set forth in Article
VII, provided that any such period shall end no later than December 31, 2006.


2.31  “Key Employee means a Participant who is classified as a “specified
employee” at the time of Termination in accordance with the policies adopted by
the Committee in order to comply with the requirements of Section
409A(a)(2)(B)(i) of the Code and the guidance issued thereunder,




ARTICLE III


ADMINISTRATION


3.1  The Plan shall be administered by the Committee.  The Committee shall have
full discretionary power and authority (i) to administer and interpret the terms
and conditions of the Plan and (ii) to establish reasonable procedures with
which Participants, Former Participant and beneficiaries must comply to exercise
any right or privilege established hereunder.  The rights and duties of the
Participants and all other persons and entities claiming an interest under the
Plan shall be subject to, and bound by, actions taken by or in connection with
the exercise of the powers and authority granted under this Article.


3.2  The Committee may employ agents, attorneys, accountants, or other persons
and allocate or delegate to them powers, rights, and duties all as the Committee
may consider necessary or advisable to properly carry out the administration of
the Plan.


3.3  The Company shall maintain, or cause to be maintained, records showing the
individual balances in each Participant’s Account, including each Participant’s
Career Share Account.  Statements setting forth the value of the amount credited
to the Participant's Account shall be made available to each Participant no less
often than once per year.  The maintenance of the Account records and the
distribution of statements may be delegated to a recordkeeper by either the
Company or the Committee.




ARTICLE IV


PARTICIPATION


An Eligible Employee shall become a Participant as of the date that the Eligible
Employee is first assigned a Minimum Stock Ownership Requirement.




ARTICLE V


SATISFACTION OF MINIMUM STOCK OWNERSHIP REQUIREMENT


5.1  Accounts.  The Committee shall establish and maintain an Account for each
Participant that will record the number of Shares and Share Equivalents that
have been designated in accordance with the terms of this Plan to satisfy the
Minimum Stock Ownership Requirement applicable to such Participant.


5.2  Share Commitment Designated by Participant.


(a)           A Participant may from time to time designate that certain Shares
or Share Equivalents that are owned by the Participant or otherwise credited to
the Participant be credited to the Account of such Participant.  A Participant
shall be permitted to so designate any Shares or Share Equivalents only to the
extent the following requirements have been satisfied:


(i)  
The Shares or Share Equivalents have been earned by the Participant, if
applicable;



(ii)  
The Shares or Share Equivalents are then Vested;



(iii)  
The Shares or Share Equivalents are not automatically allocated to the
Participant’s Career Share Account pursuant to Section 5.3, below; and



(iv)  
The Shares or Share Equivalents are not encumbered, pledged or hypothecated in
any way.



(b)           Any designation made by a Participant under this Section shall be
made in writing and in a form that is satisfactory to the Committee.


5.3  Accrual of Career Shares.


(a)           Determination Date.  For purposes of this Section 5.3, the term
“Determination Date” means


 
(i)
the date that is six months prior to the end of the performance period, with
respect to an award of Performance Shares that qualifies as Performance-Based
Compensation and that is based on services performed over a period of at least
12 months; or



 
(ii)
except as otherwise specified in subsection (iii), the June 30 that falls within
the calendar year to which Annual Incentive Compensation relates (or the date
six months prior to the end of the performance period, with respect to Annual
Incentive Compensation that is not based on a calendar year), provided that such
Annual Incentive Compensation qualifies as Performance-Based Compensation that
is based on services performed over a period of at least 12 months; or



 
(iii)
to the extent that the awarded Performance Shares or the Annual Incentive
Compensation are not Performance-Based Compensation that is based on services
performed over a period of at least 12 months, or as to any Annual Incentive
Compensation that is based on services performed over a period that begins on or
after January 1, 2010, the later of (A) the December 31 immediately prior to the
year in which the services on which the Performance Shares or Annual Incentive
Compensation is based are to be performed, or (B) the date the Participant first
became an Eligible Employee.



(b)           Participant Has Not Satisfied MSOR.


 
(i)
If a Participant has not satisfied all applicable Minimum Stock Ownership
Requirements on or before a Determination Date applicable to Performance Shares
that have been awarded to such Participant, the Participant’s Career Share
Account shall be credited with the number of Shares or Share Equivalents that
become Earned and Vested (reduced, however, to the extent of any Applicable Tax
Payments) for the Participant as a result of the award of such Performance
Shares.  Notwithstanding the foregoing provisions of this paragraph (i),
effective for Determination Dates occurring on or after May 1, 2008, the number
of Shares or Share Equivalents so credited to the Participant’s Career Share
Account shall be limited to that number needed to satisfy the Participant’s
MSOR, and the balance, if any, of such Earned and Vested Performance Shares
shall be administered without regard to the provisions of this Plan.  For this
purpose, the number of Shares or Share Equivalents needed to satisfy the
Participant’s MSOR shall be determined by reference to the highest MSOR that is
applicable to such Participant as of the Determination Date with respect to such
Performance Shares:



 
(A)
after taking into account



 
(1)
Shares or Share Equivalents that are credited to the Participant’s Account
pursuant to the Participant’s designation under Section 5.2 no later than such
Determination Date;



 
(2)
the Share Equivalents that are credited to the Participant’s Career Share
Account as of such Determination Date; and



 
(3)
the Share Equivalents attributable to reinvested dividends through the date such
Performance Shares become Earned and Vested, but only to the extent such
reinvested dividends are attributable to the Share Equivalents that were
credited to the Participant’s Career Share Account as of such Determination
Date; but



 
(B)
Disregarding the Share Equivalents that may be credited to such Participant’s
Career Share Account pursuant to this subsection 5.3(b)(i) [with regard to
Performance Shares] or subsection 5.3(b)(ii), below [with regard to Annual
Incentive Compensation], that either



 
(1)
has a Determination Date that is after the Determination Date for such
Performance Shares; or



 
(2)
has not become Earned and Vested as of the date such Performance Shares become
Earned and Vested.



 
(ii)
If a Participant has not satisfied all applicable Minimum Stock Ownership
Requirements on or before a Determination Date that both is applicable to Annual
Incentive Compensation and falls after the last day of the final year of the
Participant’s MSOR Window Period, the Participant’s Career Share Account shall
be credited with the number of Shares or Share Equivalents, as appropriate,
attributable to 25% (50%, effective beginning January 1, 2006) of the Annual
Incentive Compensation that becomes Earned and Vested for the Participant as a
result of the approval of such Annual Incentive Compensation. Notwithstanding
the foregoing provisions of this paragraph (ii), effective for Determination
Dates occurring on or after May 1, 2008, the number of Shares or Share
Equivalents so credited to the Participant’s Career Share Account shall be
limited to the lesser of 50% of the Annual Incentive Compensation that becomes
Earned and Vested for the Participant or the number needed to satisfy the
Participant’s MSOR, and the balance, if any, of such Earned and Vested Annual
Incentive Compensation shall be administered without regard to the provisions of
this Plan.  For this purpose, the number of Shares or Share Equivalents needed
to satisfy the Participant’s MSOR shall be determined by reference to the
highest MSOR that is applicable to such Participant as of the Determination Date
with respect to such Annual Incentive Compensation,



 
(A)
after taking into account,



 
(1)
The Shares or Share Equivalents that are credited to the Participant’s Account
pursuant to the Participant’s designation under Section 5.2 no later than such
Determination Date;



 
(2)
the Share Equivalents that are credited to the Participant’s Career Share
Account as of such Determination Date;



 
(3)
the Share Equivalents attributable to reinvested dividends through the date such
Annual Incentive Compensation becomes Earned and Vested, but only to the extent
such reinvested dividends are attributable to the Share Equivalents that were
credited to the Participant’s Career Share Account as of such Determination
Date; but



 
(B)
Disregarding the Share Equivalents that may be credited to such Participant’s
Career Share Account pursuant to subsection 5.3(b)(i), above [with regard to
Performance Shares], or this subsection 5.3(b)(ii) [with regard to Annual
Incentive Compensation], that either



 
(1)
has a Determination Date that is after the Determination Date for such Annul
Incentive Compensation; or



 
(2)
has not become Earned and Vested as of the date such Annual Incentive
Compensation becomes Earned and Vested.



 
(iii)
The Share Equivalents that are disregarded pursuant to subparagraph 5.3(b)(i)(B)
or subparagraph 5.3(b)(ii)(B) may include those attributable to Performance
Shares or Annual Incentive Compensation that had become Earned and Vested and
thereupon credited to such Participant’s Career Share Account, and as a result,
such Career Share Account may be credited with Share Equivalents in excess of
the number actually needed to satisfy the highest MSOR that is applicable to
such Participant as of the applicable Determination Date.



 
(iv)
If the same Determination Date applies to more than one award of Performance
Shares, Annual Incentive Compensation or both for a particular Participant, and
such awards also become Earned and Vested as of the same date, the following
priority shall be used in determining which award (or portion thereof) shall be
credited to the Participant’s Career Share Account:



 
(A)
First, Share Equivalents attributable to Performance Shares shall be credited
before those attributable to Annual Incentive Compensation; then



 
(B)
Share Equivalents attributable to awards of the same type shall be credited in
the same order in which they were initially granted.



 
(v)
A Participant’s Career Share Account shall be credited to the extent otherwise
described in this Section 5.3(b) even if the Participant shall have satisfied
all applicable MSOR or shall have ceased to remain an Eligible Employee during
the period between the Determination Date and the date the Performance Shares or
Annual Incentive Compensation are Earned and Vested.  However, if a Participant
shall have no MSOR as of an applicable Determination Date by reason of the
Participant’s having ceased to remain an Eligible Employee, the payment or
deferral of the amounts that become payable to the Participant relative to
Annual Incentive Compensation or as a result of an award of Performance Shares
to which such Determination Date applies shall be determined in accordance with
other plans and programs as may apply, including, for example, the Incentive
Compensation Deferral Plan.



(c)           Participant Has Satisfied MSOR.  If a Participant has satisfied
his or her MSOR on or before the applicable Determination Date, the payment or
deferral of the amounts that become payable to the Participant relative to
Annual Incentive Compensation or as a result of an award of Performance Shares
shall be determined in accordance with other plans and programs as may apply,
including, for example, the Incentive Compensation Deferral Plan.


5.4  Holding Requirement For Exercised Stock Options.  If a Participant has not
satisfied the applicable MSOR on or before the close of the related MSOR Window
Period, then, the Participant shall be required to retain until Termination all
Shares acquired through stock options exercised by the Participant between the
date immediately following the close of such MSOR Window Period until the date
the Participant has satisfied such MSOR; provided, however, the Participant
shall be permitted to cause the sale of such Shares as would allow the
Participant to cover the costs and applicable taxes directly associated with
such exercises.  However, the retention requirement set forth in this Section
5.4 shall not apply once and so long as the Participant has no MSOR by reason of
the Participant’s having ceased to remain an Eligible Employee.




ARTICLE VI


CAREER SHARE ACCOUNT
DIVIDENDS AND ADJUSTMENTS


6.1  Reinvestment of Dividends.  Effective on each dividend payment date with
respect to the Common Stock, the Career Share Account of a Participant shall be
credited with an additional number of whole and fractional Share Equivalents,
computed to three decimal places, equal to the product of the dividend per share
then payable, multiplied by the number of Share Equivalents then credited to
such Career Share Account, divided by the Market Value on the dividend payment
date.


6.2  Adjustments.  The number of Share Equivalents credited to a Participant’s
Career Share Account shall be appropriately adjusted for any change in the
Common Stock by reason of any merger, reclassification, consolidation,
recapitalization, stock dividend, stock split or any similar change affecting
the Common Stock.




ARTICLE VII


CAREER SHARE ACCOUNT
DISTRIBUTIONS


7.1  Upon a Participant’s Termination for any reason, the Company shall cause
the Participant to be paid the full amount credited to his or her Career Share
Account in accordance with the following rules:


(a)           Medium of Payment.  Effective beginning June 1, 2008, Payments
shall be made in cash; provided that effective prior to June 1, 2008, payments
had been permitted in cash, shares of Common Stock, or a combination of both as
elected by the Participant on a form that is acceptable to the Company and
submitted within a reasonable period of time before the distribution was
scheduled to commence.  Cash payments of Career Shares shall be calculated on
the basis of the average of the Fair Market Value of the Common Stock for the
last 20 trading days prior to the applicable distribution date (i.e., the
Participant’s date of Termination, deferred distribution date, respective
installment payment dates or the date of the Participant’s death, as the case
may be).


(b)           Timing and Form of Distribution.  Except as otherwise provided in
Section 7.2, the following rules shall apply with regard to the timing and form
of the distributions to be made from the Participant’s Career Share Account:


 
(1)
Form of Distribution.  The Company shall cause the Participant to be paid the
full amount credited to his or her Active Career Share Account in accordance
with his or her effective election in one of the following forms:



 
(A)
A single lump sum distribution



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available; or



 
(iii)
as of the fifth anniversary of the First Date Available; or



 
(iv)
as of the fifth anniversary of the Next Date Available; or



 
(B)
In five (5) annual installments commencing



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available; or



 
(iii)
as of the fifth anniversary of the First Date Available; or



 
(iv)
as of the fifth anniversary of the Next Date Available; or



 
(C)
In ten (10) annual installments commencing.



 
(i)
as of the First Date Available; or



 
(ii)
as of the Next Date Available.



 
(2)
Effective Election.  For this purpose, a Participant’s election with respect to
the distribution of his or her Career Share Account shall not be effective
unless all of the following requirements are satisfied.



 
(A)
The election is submitted to the Company in writing in a form determined by the
Committee to be acceptable;



 
(B)
The election is submitted timely.  For purposes of this paragraph, a
distribution election will be considered “timely” only if it is submitted prior
to the Participant’s Termination and it satisfies the requirements of (i), (ii)
or (iii), below, as may be applicable:



 
(i)
Submitted no later than the first Determination Date after June 30, 2006 with
respect to a Participant who had neither a 12/10/2003 Performance Share Award
nor any amount credited to his Career Share Account as of June 30, 2006; or



 
(ii)
Submitted during a 2006 Distribution Election Period that is applicable to the
Participant, but only with regard to the distribution election form last
submitted by such Participant before the expiration of that period; or



 
(iii)
If the Participant is submitting the election to change the timing or form of
distribution that is then in effect with respect to the Participant’s Career
Share Account other than an effective distribution election submitted as part of
the 2006 Distribution Election Period, such election must be submitted at least
one year prior to the date of the Participant’s Termination.



 
(C)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(iii) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Career Share Account (i.e., the
Participant is not submitting an election with his initial applicable
Determination Date [(B)(i)] nor during the applicable 2006 Distribution Election
Period [(B)(ii)], the newly selected option must result in the further deferral
of the first scheduled payment by at least 5 years.  For purposes of compliance
with the rule set forth in Section 409A(a) of the Code (and the regulations
issued thereunder), each distribution option described in Section 7.1(b)(1)
shall be treated as a single payment as of the first scheduled payment date.



 
(D)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(ii) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Career Share Account, the newly
selected option may not defer payments that the Participant would have received
in 2006 if not for the new distribution election nor cause payments to be made
in 2006 if not for the new distribution election.



 
(3)
For purposes of this Section 7.1(b), if a Participant’s effective distribution
election form was submitted using the options that had been made available under
the Plan as in effect prior to January 1, 2005 [i.e., as either (A) a single
lump-sum payment, or in annual installment payments over not less than two nor
more than ten years; (B) commencing within 60 days after the date of the
Participant’s Termination or the first, second, third, fourth or fifth
anniversary of the Participant’s Termination], then:



 
(A)
If the Participant’s Termination occurs prior to the expiration of the 2006
Distribution Election Period last applicable to the Participant, the
Participant’s effective distribution election form shall be given full
effect.  Solely for purposes of this paragraph (3)(A), a participant’s
distribution election form shall be considered effective notwithstanding the
requirement of Section 7.1(b)(2)(B)(iii) (which requires that a form be
submitted at least one year prior to the date of the Participant’s Termination),
provided that such form had become effective prior to the Participant’s
Termination in accordance with the terms applicable to such election form at the
time it was submitted by the Participant; and



 
(B)
If the Participant’s Termination occurs after the expiration of the last
applicable 2006 Distribution Election Period, the Participant shall be
considered to have elected the corresponding option as set forth in Schedule A
attached to this Plan.



 
(4)
If the provisions of Section 7.1(b)(3) are not applicable to a Participant and
the Participant fails to submit an effective distribution election with regard
to his Career Share Account that satisfies the requirements of Section
7.1(b)(2)(B)(i) (by his initial applicable Determination Date) or Section
7.1(b)(2)(B)(ii) (during an applicable 2006 Distribution Election Period), as
applicable, by such Determination Date or the last day of the 2006 Distribution
Election Period, respectively, such Participant shall be considered to have
elected a distribution of his or her Career Share Account in a single lump sum
as of the First Date Available.



 
(5)
If an annual installment option is selected, the amount to be distributed in any
one-year shall be determined by dividing the Participant’s Career Share Account
Balance by the number of years remaining in the elected distribution period.



7.2           Events Affecting Timing or Amount of Distributions.


(a)           “Election” To Accelerate Payment of Career Shares Attributable to
12/10/2003 Performance Share Award.  Notwithstanding any provision of Section
7.1 to the contrary, if a Participant had not satisfied his or her MSOR on or
before June 30, 2004 (the Determination Date applicable to the 12/10/2003
Performance Share Awards), but as of June 30, 2006 either (i) does satisfy his
or her applicable MSOR(s) or (ii) has no applicable MSOR because the participant
is longer an Eligible Employee, the Participant will be deemed to have elected
as of June 30, 2006 a lump sum payment with respect to the Share or Share
Equivalents that would have been credited to the Participant’s Career Share
Account as a result of the 12/10/2003 Performance Share Award.  Such payment
shall be made as of the date that the 12/10/2003 Performance Share Awards
otherwise would have become payable if the Participant were not a participant in
this Plan.


(b)           Special Considerations.  Notwithstanding any provision of this
Article to the contrary,


 
(1)
Limited Cashout - if the Participant’s Career Share Account is $10,000 or less
on the Participant’s First Date Available (or, if the Participant is not a Key
Employee, on the last day of the month coincident with or next following the
date that is one (1) month after the date of the Participant’s Termination)
(called the “Cashout Date”), the Committee may require that the full value of
the Participant’s Career Share Account be distributed as of the Cashout Date in
a single, lump sum distribution regardless of the form elected by such
Participant, provided that such payment is consistent with the limited cash-out
right described in Treasury Regulation Section 1.409A-3(j)(4)(v) or other
guidance of the Code in that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under each
nonqualified deferred compensation plan (including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation 1.409A-1(c)(2) or other guidance of
the Code) that is associated with this Plan; and the total payment with respect
to any such single nonqualified deferred compensation plan is not greater than
the applicable dollar amount under Code Section 402(g)(1)(B).  Provided,
however,



 
(2)
Avoid Violations - payment to a Participant will be delayed at any time that the
Company reasonably anticipates that the making of such payment will violate
Federal securities laws or other applicable law; provided however, that any
payments so delayed shall be paid at the earliest date at which the Company
reasonably anticipates that the making of such payment will not cause such
violation.





ARTICLE VIII


BENEFICIARIES


8.1  Each Participant may designate a beneficiary or beneficiaries who shall
receive the balance of the Participant's Career Share Account if the Participant
dies prior to the complete distribution of the Participant's Career Share
Account.  Any designation, or change or rescission of a beneficiary designation
shall be made by the Participant’s completion, signature and submission to the
Committee of the appropriate beneficiary form prescribed by the Committee.  A
beneficiary form shall take effect as of the date the form is signed provided
that the Committee receives it before taking any action or making any payment to
another beneficiary named in accordance with this Plan and any procedures
implemented by the Committee.  If any payment is made or other action is taken
before a beneficiary form is received by the Committee, any changes made on a
form received thereafter will not be given any effect.  If a Participant fails
to designate a beneficiary, or if all beneficiaries named by the Participant do
not survive the Participant, the Participant’s Career Share Account will be paid
to the Participant’s estate.  Unless clearly specified otherwise in an
applicable court order presented to the Committee prior to the Participant’s
death, the designation of a Participant’s spouse as a beneficiary shall be
considered automatically revoked as to that spouse upon the legal termination of
the Participant’s marriage to that spouse.


8.2  Distribution to a Participant’s beneficiary shall be in the form of a
single lump-sum payment within 60 days after the Committee makes a final
determination as to the beneficiary or beneficiaries entitled to receive such
distribution.




ARTICLE IX


CLAIMS PROCEDURE


9.1  The following procedures shall apply with respect to claims for benefits
under the Plan.


(a)           Any Participant or beneficiary who believes he or she is entitled
to receive a distribution under the Plan which he or she did not receive or that
amounts credited to his or her Account are inaccurate, may file a written claim
signed by the Participant, beneficiary or authorized representative with the
Claims Reviewer, specifying the basis for the claim.  The Claims Reviewer shall
provide a claimant with written or electronic notification of its determination
on the claim within ninety days after such claim was filed; provided, however,
if the Claims Reviewer determines special circumstances require an extension of
time for processing the claim, the claimant shall receive within the initial
ninety-day period a written notice of the extension for a period of up to ninety
days from the end of the initial ninety day period.  The extension notice shall
indicate the special circumstances requiring the extension and the date by which
the Plan expects to render the benefit determination.


(b)           If the Claims Reviewer renders an adverse benefit determination
under Section 8.1(a), the notification to the claimant shall set forth, in a
manner calculated to be understood by the claimant:


 
(1)
The specific reasons for the denial of the claim;



 
(2)
Specific reference to the provisions of the Plan upon which the denial of the
claim was based;



 
(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and



 
(4)
An explanation of the review procedure specified in Section 9.2, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of the Employee Retirement
Income Security Act of 1974, as amended, following an adverse benefit
determination on review.



9.2  The following procedures shall apply with respect to the review on appeal
of an adverse determination on a claim for benefits under the Plan.


(a)           Within sixty days after the receipt by the claimant of an adverse
benefit determination, the claimant may appeal such denial by filing with the
Committee a written request for a review of the claim.  If such an appeal is
filed within the sixty day period, the Committee, or a duly appointed
representative of the Committee, shall conduct a full and fair review of such
claim that takes into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The claimant shall be entitled to submit written comments,
documents, records and other information relating to the claim for benefits and
shall be provided, upon request and free of charge, reasonable access to, and
copies of all documents, records and other information relevant to the
claimant’s claim for benefits.  If the claimant requests a hearing on the claim
and the Committee concludes such a hearing is advisable and schedules such a
hearing, the claimant shall have the opportunity to present the claimant’s case
in person or by an authorized representative at such hearing.


(b)           The claimant shall be notified of the Committee’s benefit
determination on review within sixty days after receipt of the claimant’s
request for review, unless the Committee determines that special circumstances
require an extension of time for processing the review.  If the Committee
determines that such an extension is required, written notice of the extension
shall be furnished to the claimant within the initial sixty-day period.  Any
such extension shall not exceed a period of sixty days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring the extension and the date by which the Committee expects to render
the benefit determination.


(c)           The Committee shall provide a claimant with written or electronic
notification of the Plan’s benefit determination on review.  The determination
of the Committee shall be final and binding on all interested parties.  Any
adverse benefit determination on review shall set forth, in a manner calculated
to be understood by the claimant:


 
(1)
The specific reason(s) for the adverse determination;



 
(2)
Reference to the specific provisions of the Plan on which the determination was
based;



 
(3)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and



 
(4)
A statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.





ARTICLE X


MISCELLANEOUS PROVISIONS


10.1  Each Participant agrees that as a condition of participation in the Plan,
the Company may withhold applicable federal, state and local taxes, Social
Security taxes and Medicare taxes from any deferral and distribution hereunder
to the extent that such taxes are then payable.


10.2  In the event the Committee, in its sole discretion, shall find that a
Participant or beneficiary is unable to care for his or her affairs because of
illness or accident, the Committee may direct that any payment due the
Participant or the beneficiary be paid to the duly appointed personal
representative of the Participant or beneficiary, and any such payment so made
shall be a complete discharge of the liabilities of the Plan and the Company
with respect to such Participant or beneficiary.


10.3  The Company intends to continue the Plan indefinitely but reserves the
right, in its sole discretion, to modify the Plan from time to time, or to
terminate the Plan entirely or to direct the permanent discontinuance or
temporary suspension of deferral contributions under the Plan; provided that no
such modification, termination, discontinuance or suspension shall reduce the
benefits accrued for the benefit of any Participant or beneficiary under the
Plan as of the date of such modification, termination, discontinuance or
suspension.


10.4  Nothing in the Plan shall interfere with or limit in any way the right of
AEP to terminate any Participant’s employment at any time, or confer upon a
Participant any right to continue in the employ of AEP.


10.5  The Company intends the following with respect to this Plan: (1) Section
451(a) of the Code would apply to the Participant's recognition of gross income
as a result of participation herein; (2) the Participants will not recognize
gross income as a result of participation in the Plan unless and until and then
only to the extent that distributions are received; (3) the Company will not
receive a deduction for amount credited to any Account unless and until and then
only to the extent that amounts are actually distributed; (4) the provisions of
Parts 2, 3, and 4 of Subtitle B of Title I of ERISA shall not be applicable; and
(5) the design and administration of the Plan are intended to comply with the
requirements of Section 409A of the Code, to the extent such section is
effective and applicable to amounts deferred hereunder.  However, no Eligible
Employee, Participant, beneficiary or any other person shall have any recourse
against the Corporation, the Company, the Committee or any of their affiliates,
employees, agents, successors, assigns or other representatives if any of those
conditions are determined not to be satisfied.


10.6  The Plan shall be construed and administered according to the applicable
provisions of ERISA and the laws of the State of Ohio.


10.7  Neither a Participant nor any other person shall have any right to sell,
assign, transfer, pledge, mortgage or otherwise encumber, transfer, alienate or
convey in advance of actual receipt, the amounts, if any, payable under this
Plan.  Such amounts payable, or any part thereof, and all rights to such amounts
payable are not assignable and are not transferable.  No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person.  Additionally,
no part of any amounts payable shall, prior to actual payment, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise, except that if necessary to comply with a
“qualified domestic relations order,” as defined in ERISA Section 206(d),
pursuant to which a court has determined that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan, the
Committee shall distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse in
accordance with the Participant’s election under this Plan as to the time and
form of payment.




American Electric Power Service Corporation has caused this amendment and
restatement of the American Electric Power System Stock Ownership Requirement
Plan to be signed as of this ___ day of December, 2009.







 
AMERICAN ELECTRIC POWER SERVICE CORPORATION
         
By /s/ Genevieve A. Tuchow

 
Genevieve A. Tuchow

 
 Vice President, Human Resources



